DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Guen et al. (US 2016/0336574 A1) in view of (WO 2016/159099) (hereinafter WO’099).
With respect to claim 1, Guen teaches a method of manufacturing a square secondary battery including, wherein the battery includes:
an electrode body (Figure 2, 120) that includes a first electrode body element (120) and a second electrode body element (120), each of the first electrode body element (120) and the second electrode body element (120) including a positive electrode plate and a negative electrode plate (para. [0006]); 
an outer package (110) that includes an opening and that houses the electrode body (120);

a positive electrode tab (121) provided in the positive electrode plate of the first electrode body element (120) (para. [0035], [0037]-[0038]);
a negative electrode tab (122) provided in the negative electrode plate of the first electrode body element (120) (para. [0035], [0037]-[0038]);
a positive electrode tab (121) provided in the positive electrode plate of the second electrode body element (120);
a negative electrode tab (122) provided in the negative electrode plate of the second electrode body element (120) (para. [0035], [0037]-[0038]);
a positive electrode external terminal (140) that is electrically connected to the positive electrode tab (121) of the first electrode body element (120) and the positive electrode tab (121) of the second electrode body element (120), and that is attached to the sealing plate (130) (as illustrated) (para. [0017], [0035], [0037]-[0038], [0042]);
a negative electrode external terminal (145) that is electrically connected to the negative electrode tab (122) of the first electrode body element (120) and the negative electrode tab (122) of the second electrode body element (120), and that is attached to the sealing plate (130) (as illustrated) (para. [0017], [0035], [0037]-[0038], [0042]);
a positive electrode collector member (170) that electrically connects the positive electrode tab (121) of the first electrode body element (120) and the positive electrode tab (121) of the second electrode body element (120) and the positive electrode external terminal (140) to each other (para. [0035], [0037]-[0038] [0042]);

a negative electrode collector member (171) that electrically connects the negative electrode tab (122) of the first electrode body element (120) and the negative electrode tab (122) of the second electrode body element (120) and the negative electrode external terminal (145) to each other (para. [0042]) and
an insulating member (160) that is disposed between the sealing plate (130) and the electrode body (120),
wherein each of the positive electrode tab (121) of the first electrode body element (120), the positive electrode tab (121) of the second electrode body element (120), the negative electrode tab (122) of the first electrode body element (120) and the negative electrode tab (122) of the second electrode body element (120) is located between a corresponding one of ends of the insulating member (160) and the outer case (110) in a short direction of the sealing plate (130) (para. [0035], [0037]-[0038], [0042] and [0062]),
the method of manufacturing the square secondary battery comprising:
an electrode body element (120) fabricating step in which the first electrode body element (120) including the positive electrode plate and the negative electrode plate, and the second electrode body element (120) including the positive electrode plate and the negative electrode plate are fabricated (para. [0035]);
a tab-connecting step - (para. [0038], last 3 lines teach that the tab may be formed using a separate member different from the first electrode plate), therefore it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to that the positive electrode tab of the first electrode body element is connected to the positive electrode collector member, the negative electrode tab of the first electrode body element is connected to the negative electrode collector member, the positive electrode tab of the second electrode body element is connected to the positive electrode collector member, and the negative electrode tab of the second electrode body element is connected to the negative electrode collector member (para. [0038]). 
Guen fails to teach wherein the first electrode body element and the second electrode body element are unified as one.  WO’099 teaches a battery comprising a container (111) housing a first electrode body (401) and a second electrode body (402), wherein the first electrode body element (401) and the second electrode body element (402) are unified as one (as illustrated in Figure 2) in order to provide additional electricity storage in a compact manner.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to unify the first electrode body element and the second electrode body element as one in the battery of Guen, as taught by WO’099, in order to provide additional electricity storage in a compact manner.  
Guen in view of WO’099 would provide an electrode body (120) fabricating step in which, after the tab-connecting step, the first electrode body element (120) and the second electrode body element (120) are unified as one so that the insulating member (130) is disposed between the positive electrode tab (121) of the first electrode body element (120) and the positive electrode tab (121) of the second electrode body element (120), and between the negative electrode tab (122) of the first electrode body element (120) and the negative electrode tab (122) of the second electrode body element (120), wherein in the electrode body (120) fabricating step, the first electrode body element (120) and the second electrode body element (120) are moved toward each other in the short direction of the sealing plate (130) (as illustrated) while bending the positive electrode tab (121) of the first electrode body element (120), the positive electrode tab (121) of the second electrode body element (120), the negative electrode tab (122) of the first electrode body element (120) and the negative electrode tab (122) of the second electrode body element (120) (para. [0042], [0062]) (as illustrated in Figure 2).
With respect to claim 2, Guen teaches wherein
the first electrode body element (120) includes,
a first positive electrode tab group (Figure 2, 121) in which a plurality of the positive electrode tabs (121) are stacked/bundled (para. [0035], [0037]-[0038]), and
a first negative electrode tab group (122) in which a plurality of the negative electrode tab (122) are stacked/bundled,
the second electrode body element (120) includes a second positive electrode tab group (121) in which a plurality of the positive electrode tabs (121) are stacked, and
a second negative electrode tab group (122) in which a plurality of the negative electrode tabs (122) are stacked, similar to the first electrode body element (120) above, and
in the tab-connecting step, the first positive electrode tab group (121) and the second positive electrode tab group (121) are connected to the positive electrode collector member (170) (para. [0042]), and the first negative electrode tab group (122) and the second negative electrode tab group (122) are connected to the negative electrode collector member (171) (para. [0042]).
	With respect to claim 3, WO’099 further teaches:
a step including unifying the first electrode body element and the second electrode body element as the electrode body, wrapping the electrode body with an insulation sheet/(insulating film wrap), and inserting the electrode body into the outer package (page 4, bottom half).
With respect to claim 4, Guen teaches wherein
the insulating member (160) includes an insulating member main body portion (164) disposed so as to oppose the sealing plate (130), and
a pair of insulating member lateral wall portions (165) that extend from the insulating member main body portion (164) towards the sealing plate (130) (as illustrated in Figure 2), and
the insulating member (160) main body portion (164) is disposed at a position distanced away from the sealing plate (130) (as illustrated in Figures 2 and 4). 
With respect to claim 5, Guen teaches wherein the insulation member (160) comprises passages (164a and 164b); the insulating member (160) includes a wide-width portion, a first narrow-width portion, and a second narrow-width portion,
a width of the wide-width portion in a short direction of the sealing plate (130) is larger than a width of the first narrow-width portion in the short direction of the sealing plate (130) and a width of the second narrow-width portion in the short direction of the sealing plate (130), in a longitudinal direction of the sealing plate (130) (see Figure 2 below),
the first narrow-width portion is disposed on a first side of the wide-width
portion, and the second narrow-width portion is disposed on a second side of the wide-
width portion, the first narrow-width portion is also disposed between the positive electrode tab (121) of the first electrode body element (120) and the positive electrode tab (121) of the second electrode body element (120), and
the second narrow-width portion is also disposed between the negative electrode tab (122) of the first electrode body element (120) and the negative electrode tab (122) of the second electrode body element (120) (para. [0042] teaches that the tabs (121 & 122) are folded and connected to (170 & 171)) (see Figure 2 below).


    PNG
    media_image1.png
    481
    705
    media_image1.png
    Greyscale


With respect to claim 6, Guen teaches wherein the sealing plate (130) includes an electrolyte injection hole (132), the insulating member (160) includes an insulating member through hole (164b), and in a longitudinal direction of the sealing plate (130), the insulating member through hole (164b) is positioned on a middle side of the sealing plate (130) with respect to the electrolyte injection hole (132) (as illustrated in Figures 2 and 4) (para. [0045]).
With respect to claim 8, Guen teaches wherein the positive electrode collector member (Figure 2, 170) includes a first positive electrode collector (lower section) and a second positive electrode collector (upper section),
the negative electrode collector member (171) includes a first negative electrode collector (lower section) and a second negative electrode collector (upper section), in the tab-connecting step (see figure below),

    PNG
    media_image2.png
    323
    957
    media_image2.png
    Greyscale

the positive electrode tab (121) of the first electrode body element (120) and the positive electrode tab (121) of the second electrode body element (120) are connected to the second positive electrode collector (upper section of (170)) (para. [0062]),
the negative electrode tab (122) of the first electrode body element (120) and the negative electrode tab (122) of the second electrode body element (120) are connected to the second negative electrode collector (upper section of (171)) (para. [0062]), and
after the tab-connecting step,
the second positive electrode collector (upper section of (170)) is connected to the first positive electrode collector (lower section of (170)), and
the second negative electrode collector (upper section of (171)) is connected to the first negative electrode collector (lower section of (170)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Guen et al. (US 2016/0336574 A1) in view of (WO 2016/159099) (hereinafter WO’099), as applied to claim 6 above, and further in view of (WO 2017094228 A1) (hereinafter WO’228).
With respect to claim 7, modified Guen discloses all claim limitations as set forth above but fails to teach wherein the insulating member includes a groove portion in a surface thereof on a sealing plate side, the groove portion extending in the longitudinal direction of the sealing plate and being connected to the insulating member through hole.  WO’228 teaches a battery comprising an insulating member which includes a groove portion in a surface thereof on a sealing plate side (page 2, in Patent Document 1), in order to provide a guided flow path for the electrolyte from the injection hole to the electrode body.  It would be obvious that the groove would extend such that it receives the electrolyte from the injection hole at one end, and dispenses the electrolyte to one of the insulation member openings at the other end.  Therefore, it would be obvious that the groove would extend based on the designed location of the respective electrolyte injection hole and the opening in the insulation member such that the groove extends in the longitudinal direction of the sealing plate and is connected to the insulating member through hole.
It would have been obvious to one having ordinary skill in the art at the time of the filing for the invention to provide the insulation member of modified Guen with a groove portion in a surface thereof on a sealing plate side, the groove portion extending in the longitudinal direction of the sealing plate and being connected to the insulating member through hole, as taught by WO’228, in order to provide a guided flow path for the electrolyte from the injection hole to the electrode body.
 	With respect to claim 9, Guen teaches an insulating member (160) securing step in which the insulating member (160) is secured to the sealing plate (130) (para. [0055]), Guen fails to teach wherein the electrode body (120) fabricating step is performed after the insulating member (160) securing step, in fact Guen does not teach a specific order or sequence of steps for manufacturing the battery.  However, it would have been obvious to one having ordinary skill in the art, reading Guen at the time of filing for the invention, absent any critical results, to choose to follow the instantly claimed sequence of manufacturing steps of the battery such that the electrode body (120) fabricating step is performed after the insulating member (160) securing step, or would have chosen the reverse thereof.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). MPEP 2144.04 IV C.
With respect to claim 10, Guen fails to teach wherein the insulating member (160) securing step is performed after the tab-connecting step.  Though Guen does not teach a specific order or sequence of steps for manufacturing the battery.  However, it would have been obvious to one having ordinary skill in the art, reading Guen at the time of filing for the invention, absent any critical results, to choose to follow the instantly claimed sequence of manufacturing steps of the battery such that the insulating member (160) securing step is performed after the tab-connecting step, or would have chosen the reverse thereof.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). MPEP 2144.04 IV C.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/						1/11/2022			/Primary Examiner, Art Unit 1725